DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 12 November, 2021. The amendments have been entered.

Disposition of Claims
Claims 1-20 are pending.
Claims 1-9 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), and JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned).
As to claim 10, BABA discloses a cooling device (10) comprising:
a substrate (20; par. 25, lines 1-4);
a bond layer (36; par. 27, lines 14-16) disposed between (see annotated figures 1 and 2) and directly contacting the substrate and an assembly (30; par. 25, lines 1-4) comprising one or more heat generators (par. 27, lines 1-6); and
one or more cooling tubes (43; par. 25, lines 1-4 and par. 28, lines 1-3) embedded in the bond layer (see annotated figures 1 and 2; par. 31, lines 2-3).

    PNG
    media_image1.png
    958
    1237
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    982
    1340
    media_image2.png
    Greyscale

Annotated Figure 2
However, BABA does not explicitly disclose wherein the bond layer comprises a solder or transient liquid phase (TLP) alloy, as it is provided the bond layer is formed of resin (col.27,lines 14-16). Additionally, BABA discloses that the cooling tubes are formed of a fiber (par. 35, lines 10-12), as opposed to a tube wall having an exterior surface that is electroplated with a metal, wherein the ceramic tube wall electrically isolates the interior of the tubes, as required by independent claim 15.
First, MASANORI is within the field of endeavor of heat exchangers, particularly heat exchanger pipe design (par. 1, lines 15-17), and provides a combination of materials for the heat exchanger directed to the same solution of the present invention (par. 33-34 of the present invention—corrosion). MASANORI is directed to an improved pipe design which overcomes issues related to corrosion of the pipe due to the internal fluid flowing therein (par.1, lines 25-29). MASANORI teaches that the pipe is formed from a ceramic material (par. 1, lines 52-58 and lines 67-69), such as aluminum nitride (par. 1, lines 36-37), which can have a thermal conductivity equivalent to metallic aluminum and/or be from a ceramic material which has excellent extrusion processability. In addition, the pipe is coated with nickel on the exterior (par. 1, lines 62-65 and lines 67-69; figure 1) and electroplated with copper (par. 1, lines 62-65; figure 1). With the additions of the nickel and copper, the pipe may maintain its mechanical strength, while providing corrosion resistance (par. 1, lines 45-48). One having ordinary skill within the art, would have been apprised of the various teachings of pipe designs within the heat exchanger arts, and particularly, the necessity to take into consideration corrosion resistance of pipes that receive a fluid therein and are provided heat (e.g., at least at the acceptance of heat from the heat generating components). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, with the teachings of MASANORI to incorporate a ceramic pipe coated with nickel and electroplated copper to improve the corrosion resistance, while providing a pipe that has high efficiency. In doing so, the hollow fibers used for the refrigerant pipes of BABA could be formed of a ceramic electroplated with a metal for these reasons, and further, providing the pipe as a ceramic material, in particular aluminum nitride, the ceramic would provide electrical isolation due to the nature of aluminum nitride being a good electrical insulator (see PRECISION CERAMICS at pg. 1, par. 1), which thereby would be understood to electrically isolate the interior of the tubes formed of such material, as it is not conductive of electricity.
Secondly, JOSHI is relevant to the field of endeavor as it teaches bonding techniques relevant to semiconductor and substrates within power electronic assemblies (par. 1, lines 1-5). Particularly, JOSHI teaches bond layers formed of transient liquid phase (TLP), such as using a transient liquid phase (TLP) alloy (par. 24, lines 7-32, in that it discusses alloying elements and combination of different metals), is a known bonding process within power electronic assemblies, as the technique allows a bond to be formed at a low temperature, while the remelting temperature of the bond layer is much higher (par. 24, lines 5-7). During heating, the TLP bond interlayer materials melt, filling in gaps, and if held at the bonding temperature enables an interdiffusion of certain alloying elements between the interlayer and structures being bonded thereto (par. 24, lines 7-15). This results in a compositional change at the joint, which isothermally solidifies to create an initial bond (par. 24, lines 7-15). More so, holding the bonding temperature for a longer period of time enables diffusion bonding having a substantially homogenous microstructure between the elements to be bonded (par. 24, lines 15-18), resulting in high quality chemically and microstructurally homogenous bonds between similar and dissimilar structures (par. 24, lines 18-21). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA with the teachings of JOSHI to provide that the bonding layer is formed of a transient liquid phase (TLP) alloy, as this type of bonding enables high quality and microstructurally homogenous bond between similar or dissimilar elements, such as the integrated circuit board (30) and the substrate (20) of BABA. For this, it could be provided that the bonding layer of BABA (36) is formed from a transient liquid phase (TLP) alloy for these reasons, and further BABA, in view of the modifications of MASANORI would provide that the bond layer is electrically isolated from the interior of the tubes, as the tubes formed of aluminum nitride have properties of good electrical isolation.

As to claim 11, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further teaches where the metal is copper (see rejection of claim 10, wherein the electroplated metal was taught by MASANORI to be copper for reasons related to corrosion resistance).

As to claim 12, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the one or more cooling tubes(43) are adapted to receive a cooling fluid (par. 28, line 1 – par. 30, line 4; par. 32, line 1 – par. 33, line 13) within a hollow interior thereof(par. 30,lines 1-4 and par. 32, line 1 – par. 33, line 13) such that the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes (par. 3, lines 8-12, wherein the flow of the coolant/refrigerant within the interior of the cooling tubes would remove the heat generated from the one or more heat generators through the routing of the cooling tubes provided within the required contact/structural placement relative to the assembly comprised of the one or more heat generators to remove heat produced therein.). 

As to claim 13, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the cooling device is an active cooling device (par. 32, line 1 – par. 33, line 13, wherein a refrigerant supply device is provided to cause the refrigerant to be supplied through the cooling device 10, thereby causing the device to be an active cooling device).

As to claim 15, BABA discloses a stack (see annotated figure 1, the resulting structure), comprising:
an assembly (30; par. 25, lines 1-4) comprising one or more heat generators (par. 27, lines 1-6);
a substrate (20; par. 25, lines 1-4);
a bond layer (36; par. 27, lines 14-16) disposed between (see annotated figures 1 and 2) and directly contacting the assembly and the substrate; and
one or more cooling tubes (43; par. 25, lines 1-4 and par. 28, lines 1-3) disposed within the bond layer (see annotated figures 1 and 2; par. 31, lines 2-3).
However, BABA does not explicitly disclose wherein the bond layer comprises a solder or transient liquid phase (TLP) alloy, as it is provided the bond layer is formed of resin (col.27,lines 14-16). Additionally, BABA discloses that the cooling tubes are formed of a fiber (par. 35, lines 10-12), as opposed to a tube wall having an exterior surface that is electroplated with a metal, wherein the ceramic tube wall electrically isolates the interior of the tubes, as required by independent claim 15.
First, MASANORI is within the field of endeavor of heat exchangers, particularly heat exchanger pipe design (par. 1, lines 15-17), and provides a combination of materials for the heat exchanger directed to the same solution of the present invention (par. 33-34 of the present invention—corrosion). MASANORI is directed to an improved pipe design which overcomes issues related to corrosion of the pipe due to the internal fluid flowing therein (par.1, lines 25-29). MASANORI teaches that the pipe is formed from a ceramic material (par. 1, lines 52-58 and lines 67-69), such as aluminum nitride (par. 1, lines 36-37), which can have a thermal conductivity equivalent to metallic aluminum and/or be from a ceramic material which has excellent extrusion processability. In addition, the pipe is coated with nickel on the exterior (par. 1, lines 62-65 and lines 67-69; figure 1) and electroplated with copper (par. 1, lines 62-65; figure 1). With the additions of the nickel and copper, the pipe may maintain its mechanical strength, while providing corrosion resistance (par. 1, lines 45-48). One having ordinary skill within the art, would have been apprised of the various teachings of pipe designs within the heat exchanger arts, and particularly, the necessity to take into consideration corrosion resistance of pipes that receive a fluid therein and are provided heat (e.g., at least at the acceptance of heat from the heat generating components). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, with the teachings of MASANORI to incorporate a ceramic pipe coated with nickel and electroplated copper to improve the corrosion resistance, while providing a pipe that has high efficiency. In doing so, the hollow fibers used for the refrigerant pipes of BABA could be formed of a ceramic electroplated with a metal for these reasons, and further, providing the pipe as a ceramic material, in particular aluminum nitride, the ceramic would provide electrical isolation due to the nature of aluminum nitride being a good electrical insulator (see PRECISION CERAMICS at pg. 1, par. 1), which thereby would be understood to electrically isolate the interior of the tubes formed of such material, as it is not conductive of electricity.
Secondly, JOSHI is relevant to the field of endeavor as it teaches bonding techniques relevant to semiconductor and substrates within power electronic assemblies (par. 1, lines 1-5). Particularly, JOSHI teaches bond layers formed of transient liquid phase (TLP), such as using a transient liquid phase (TLP) alloy (par. 24, lines 7-32, in that it discusses alloying elements and combination of different metals), is a known bonding process within power electronic assemblies, as the technique allows a bond to be formed at a low temperature, while the remelting temperature of the bond layer is much higher (par. 24, lines 5-7). During heating, the TLP bond interlayer materials melt, filling in gaps, and if held at the bonding temperature enables an interdiffusion of certain alloying elements between the interlayer and structures being bonded thereto (par. 24, lines 7-15). This results in a compositional change at the joint, which isothermally solidifies to create an initial bond (par. 24, lines 7-15). More so, holding the bonding temperature for a longer period of time enables diffusion bonding having a substantially homogenous microstructure between the elements to be bonded (par. 24, lines 15-18), resulting in high quality chemically and microstructurally homogenous bonds between similar and dissimilar structures (par. 24, lines 18-21). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA with the teachings of JOSHI to provide that the bonding layer is formed of a transient liquid phase (TLP) alloy, as this type of bonding enables high quality and microstructurally homogenous bond between similar or dissimilar elements, such as the integrated circuit board (30) and the substrate (20) of BABA. For this, it could be provided that the bonding layer of BABA (36) is formed from a transient liquid phase (TLP) alloy for these reasons, and further BABA, in view of the modifications of MASANORI would provide that the bond layer is electrically isolated from the interior of the tubes, as the tubes formed of aluminum nitride have properties of good electrical isolation.

As to claim 16, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further teaches where the metal is copper (see rejection of claim 10, wherein the electroplated metal was taught by MASANORI to be copper for reasons related to corrosion resistance).

As to claim 17, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the one or more cooling tubes(43) are adapted to receive a cooling fluid (par. 28, line 1 – par. 30, line 4; par. 32, line 1 – par. 33, line 13) within a hollow interior thereof(par. 30,lines 1-4 and par. 32, line 1 – par. 33, line 13) such that the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes (par. 3, lines 8-12, wherein the flow of the coolant/refrigerant within the interior of the cooling tubes would remove the heat generated from the one or more heat generators through the routing of the cooling tubes provided within the required contact/structural placement relative to the assembly comprised of the one or more heat generators to remove heat produced therein.). 

As to claim 19, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein each of the one or more heat generators is an integrated circuit (par. 25, line 3).

As to claim 20, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, teaches the stack incorporating the components recited in claim 15 (see rejection of claim 15 and modification of MASANORI to incorporate cooling tubes formed of ceramic which is electrically isolating due to the nature of aluminum nitride, as described by PRECISION CERAMICS, and electroplated in a metal, such as copper and JOSHI to incorporate the use of TLP alloys for the bond layer), but does not explicitly disclose including a second assembly comprising a second one or more heat generators devices; a second bond layer disposed between the second assembly and second surface of the substrate, the second bond layer comprising a solder or TLP alloy; and one or more cooling tubes disposed within the second bond layer, the one or more cooling tubes comprising a ceramic tube wall electroplated in a metal.
That being said, one having ordinary skill within the art could be apprised of duplicating the stack design of claim 15 to further provide another stack stacked on top of the first stack of claim 15, such that it would incorporate a second assembly, second bond layer, and one or more cooling tubes within the second bond layer, since it has been held “that mere duplication of parts has no patentable significant unless a new and unexpected result is produced”. See MPEP §2144.04-VI(B). In this case, BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, teaches the necessary components of the stack, but it would not be unreasonable that one having ordinary skill within the art comprised additional components thereof (i.e. second assembly, second bond layer, and one or more cooling tubes in the second bond layer) by duplicating that which has already been shown within the art, as it has no patentable significance to the present invention. Looking at paragraph 29 of the present invention, a second assembly “may” be provided, and is later provided in paragraph 45 that even more assemblies than two can be used, as desired. For this, the addition of a second assembly, second bond layer, and additional second cooling tubes within the second bond layer is seen to be merely duplication of parts not patentably significant to the claimed invention. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, to incorporate the duplication of parts from the stack of claim 15, for at least the reasons of providing cooling to additional electronics devices through such a design known within the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned), and AZAR (NPL: Cooling Technology Options - AZAR (August 2003) provided with the Non-Final Rejection mailed on 19 November, 2020).
As to claim 14, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, does not further disclose, teach, and/or suggest wherein the cooling device is a passive cooling device, but rather an active cooling device due to the implementation of an external refrigerant supply device to cause the refrigerant/coolant to be provide through the cooling device, as described in BABA paragraph 32, line 1- paragraph 33, line 13. 
However, AZAR is relevant to the known technologies of cooling within the electronics field (pg. 1, lines 1-2). AZAR teaches that there are four main considerations when determining the cooling technology type to be applied to electronics: (1) would there be sufficient space to provide a large surface area for heat transfer, or to implement thermal transport (e.g., heat pipe) devices to take the heat out of the system, (2) can we use fluids with higher thermal capacitance/conductivity and subsequently higher “h” to attain the desired cooling, (3) would the existing system packaging allow the use of a higher capacity cooling system, and (4) would the market be open to a system that is mechanically more complex and maintenance demanding than a “simple” system. These questions enable one having ordinary skill within the art to determine which type of cooling, either passive or active cooling, systems are better for the electronics cooling application in question. Particularly, active cooling systems, wherein a pump or the like forces cooling by assisting the fluid motion, are advantageous when power dissipation requirements increase and packaging space is limited (pg. 3, lines 8-9). On the contrary, passive cooling systems, wherein the fluid moves naturally or energy is transported by conduction or radiation heat transfer, do not have the higher implementation costs or operational reliability concerns that active cooling systems have (pg. 3, lines 9-10), and generally, have no maintenance requirements (pg. 3, lines 6-8). With this in mind, both active, such as disclosed by BABA, and passive cooling systems have advantages and disadvantages which are dependent upon the type of cooling required, the space requirements, and implementation costs. Thus, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been apprised to provide either an active, such as disclosed by BABA, or passive cooling system dependent upon factors stated by AZAR. For example, if there are limited space requirements and the necessary power dissipation is higher, it might be necessary to employ an active cooling system over a passive cooling system. However, if space is not a design constraint of the cooling system, it would be advantageous to employ passive cooling systems which have minimal implementation costs and maintenance requirements. Therefore, it would have been obvious to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, further with the teachings of AZAR to provide at least a passive cooling system, over the use of an active cooling system, based on the at least minimal implementation costs and maintenance requirements compared to the active cooling systems. In doing so, BABA can be modified by those having ordinary skill within the art to provide that the cooling device is a passive cooling device based on the advantages of the passive cooling system over an active cooling system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned), and DAVIS (NPL: Power Management Chapter 11 Wide Bandgap Semiconductors  Power Electronics - DAVIS (May 2018) provided in the Non-Final Rejection mailed on 19 November, 2020).
As to claim 18, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, does not further disclose, teach, and/or suggest wherein the one or more heat generators are specifically wide bandgap semiconductor devices. Particularly, BABA is directed to a semiconductor integrated circuit (par. 25,line 3).
DAVIS, however, is within the relevant field of endeavor of semiconductor design. DAVIS teaches that wide bandgap semiconductor devices are formed from materials that allow smaller, faster, more reliable power electronic components with higher efficiency than those formed of silicon (pg. 2, lines 1-2). This enables a reduction in weight, volume, and life-cycle costs in a wide array of power applications (pg. 2, lines 3-4), and makes power electronics significantly more power and energy-efficient than those formed of conventional semiconductor materials (pg. 2, lines 8-9).  Thus, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, to incorporate that the semiconductor devices are wide bandgap semiconductor devices, through the application of wide bandgap materials, for the purpose of minimization, faster operation, and more reliability of the resulting semiconductor, while providing increased power and energy efficiency.


RESPONSE TO ARGUMENTS
Response to Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 7, filed 12 November, 2021, with respect to claims 10-20 have been fully considered and are persuasive.  The rejection of claims 10-20 have been withdrawn. 

Response to Claim Rejections - 35 USC § 103
Applicant's arguments filed 12 November, 2021 have been fully considered but they are not persuasive. 
At pages 7-9, Applicant argues “that a prima facie case of obviousness is lacking, as proper reasoning with a rational underpinning for combining the reference teachings of Baba, Masanori, and Joshi has not been provided for independent claims 10 and 15”. Applicant attempts to support such argument by alleging, “Applicant respectfully notes that this reasoning cannot be considered a rationale that would motivate a skilled artisan to make the combination. Notably, the Baba and Joshi references fail to provide any indication that improve corrosion resistance is a problem to be solved by either disclosure.”
First, the Examiner references MPEP §2142 which states, “35 U.S.C. 103  authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. 
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).”, to which the Examiner noted in the Non-Final Office Action mailed on 13 August, 2021, pages 5-7, the structure of which BABA discloses. At page 7, the Examiner goes on to discuss what BABA does not explicitly teach, in particular, the bond layer being a solder or transient liquid phase (TLP) alloy or that the tubes of BABA are explicitly ceramic with an exterior surface formed of an electroplated metal, which would include the properties of the ceramic tube being electrically isolating from the bond layer. To support such modification and obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP § 2141.01(a)- I. More so, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. The reference, in this case MASANORI, is reasonably pertinent to the problem faced by the inventor in terms of corrosion resistance with respect to heat exchangers, see paragraph 1,lines 15-17, 25-29, 45-48 62-65, and 67-69 of MASANORI, which is a pertinent problem faced by the inventor as stated in paragraph 4 and 33-34, of the present invention’s disclosure (further, noted in the Non-Final Office Action mailed on 13 August, 2021 at pages 19-20). Thus, Examiner finds that MASANORI is analogous prior art. It is then necessary to identify, the MASANORI teaches that it is known to provide a heat exchanger with a ceramic tube (aluminum nitride; par. 1, lines 36-37, 52-58, and 67-69 of MASANORI) which is provided with metal (nickel and copper as stated in par .1, lines 62-65 and 67-69; figure 1 of MASANORI) along an exterior of the ceramic tube. Such design as stated by MASANORI provides such pipe to maintain its mechanical strength, while providing corrosion resistances, explicitly at paragraph 1, lines 45-48 of MASANORI. One having ordinary skill within the art, in particular that of heat exchangers and their applications, would have been apprised of known methods to provide tubing within such designs which have corrosion resistance, in addition to the ability to have high thermal conductivity for the possession of transferring heat (see Non-Final Office Action at page 12, at least, in addition to MASANORI par. 1, lines 52-58 of which discuss the thermal conductivity of such ceramic).  The motivation to combine, of any of the various reason provided within the rejection all related to corrosion resistance, strength, and acceptance of heat, would have motivated someone having ordinary skill within the art to provide that the tubes of BABA to be formed of such design as taught explicitly by MASANORI, i.e., an articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness.  Even more so, “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."”, MPEP §2143-I(G). Further, MPEP §2143.01, “A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." MASANORI, provides reasonable expectation of success, in addition, to explicitly stating, although not necessary, that such design provide corrosion resistance and maintains mechanical strength of the pipe within the heat exchanger. To this, the Examiner, respectfully, disagrees with Applicant’s assertions, that there is no rationale or motivation to combine reference based on the rejection, in view of MASANORI. Lastly, corrosion of piping within the heat exchanger arts would be understood to cause the piping to crack and deteriorate, which leads to fluid being expelled from the tubing, which would render the device useless for the intended purposes of exchanging and transferring heat between desired places. To this end, resistance to such corrosion would be motivation for those having ordinary skill within the art.
Second, Applicant asserts, “Applicant further notes that current rules and laws state that a conclusion of obviousness cannot be derived from the Applicant’s own specification…(“the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself”). In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Seeing as stated above, MASANORI is analogous prior art, and provides explicit motivation to provide such piping designs within the art, in particular, for the purposes of corrosion resistance and maintaining mechanical strength of such devices, one having ordinary skill within the art would have been motivated to provide such design, as further stated above.
Lastly, Applicant asserts “Baba fails to provide any indication whatsoever that the disclosed cooling tubes have any need for improved corrosive resistance properties. Similarly, there is no teaching o suggestion in Joshi to indicate that improved corrosive resistance properties are required in any elements of the disclosed power electronic assemblies. In fact, neither references so much as mentions the term “corrosion” throughout the entirety of each disclosure”. To which the Examiner, respectfully, points out that neither Baba nor Joshi is required to discuss corrosion or need to corrosion resistance within their disclosures to support a rejection under §103. In fact, looking at MPEP§ 2143.01 the requirements are that (1) the proposed modification cannot render the prior art, in particular the primary reference being modified, unsatisfactory for its intended purpose, and (2) the proposed modification cannot change the principle of operation of a reference, in particular the primary reference being modified. The modifications of Masanori within Baba, which is the reference being modified, does neither. To this, the Examiner is not persuaded by Applicant’s allegations.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/17/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763